Respondents-appellants have filed a petition asking that they be granted a rehearing in the above-stated case. Their petition is based on two grounds, viz.: That the action was brought against them as devisees under the will of Dr. L. F. Johnson, to require them to account for property received under the will, but that the Circuit decree, affirmed by this Court, gives a general judgment against them individually for the full amount found to be due plaintiff by the estate of Dr. Johnson.
The complaint asks only that the defendants account for the acts and doings of the testator, which we construe to mean that they account out of the property devised to them by Dr. Johnson, and not from their individual properties.
While the decree of Judge Dennis gives judgment against the defendants apparently in their individual capacity, it must be construed in the light of the allegations and prayer of the complaint to mean, and we so hold, that the judgment is to be satisfied out of the property they take as devisees under the will of Dr. Johnson.
The second ground of the petition is that this Court overlooked, or misapprehended, the admitted facts in relation to the item of $3,000.00, for which Dr. Johnson sold the lot conveyed to him by Anjaline Jackson.
We are satisfied with the disposition of this item made by Judge Dennis.
The petition is refused.
MR. JUSTICE CARTER did not participate on account of illness. *Page 167